NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



WILLIAM E. STARGEL,                            )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-692
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Robert L. Sirianni, Jr. of Brownstone, P.A.,
Winter Park, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.